DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the preliminary amendments in the remarks of 09/11/2020. Claim 11 is amended; claims 13-20 are newly added. Claims 1-20 are pending in the instant application with Application Number 16/980,338 filed on 09/11/2020 is presented for examination. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 12, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites " The method …" in line one.  There is insufficient antecedent basis for this limitation in the claim. Claims 9, 10 and 17-20 have same recitations described above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a2) as being anticipated by Kim et al. (US 2017/0302097).
With respect to claims 1, 6 and 8, Kim et al. (Hereinafter, Kim) discloses a mobile terminal or a charging device (see Para. # 0045), comprises: a first communication module (Fig. 1A, 113) configured to communicate with a second communication module (Fig. 1A, 153) of a charging device for charging the mobile terminal (Fig. 1A, 110), perform a match verification between the mobile terminal and the charging device (Fig. 1B, matching 116), when the match verification is successful, the first communication module configured to transmit a charging request to the charging device (Para. # 006); (0061 and 0062); a receiving module configured to receive a first energy transmitted by 

    PNG
    media_image1.png
    545
    664
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    573
    568
    media_image2.png
    Greyscale
 
the charging device (Fig. 1A, from 121/111 to receiving unit 151), and convert the first energy into a first alternating voltage (Para. # 0067); wherein the first energy is generated by the charging device according to the charging parameter (; a conversion module electrically connected to the receiving module and configured to convert the first alternating current voltage into a first direct current voltage and output the first direct current voltage to a first charging module of the mobile terminal (Fig. 3A, charging 110 AC 320 to DC 330; Para. # 0067/0068 and 0112); and the first charging module configured to charge a battery of the mobile terminal by using the first direct current voltage (Para. # 0071 an d0082).  
With respect to claims 2 and 12, Kim discloses the mobile terminal or the charging device as described above, further comprising: a power request module (Para. # 0051).  

With respect to claims 3, 7 and 9, Kim discloses the mobile terminal or the charging device as described above, further comprising a second charging module; wherein the receiving module is further configured to receive a second energy transmitted by the charging device and convert the second energy into a second alternating current voltage when the match verification between the mobile terminal and the charging device is unsuccessful (Para. # 0051 and 0056); the second energy is generated by the charging device according to a preset transmission parameter;(Para. # 0091 and 0112) Page 3 of 9Application No. UnassignedPreliminary AmendmentAttorney Docket Number C4201.10118US01the conversion module is further configured to convert the second alternating current voltage into a second direct current voltage, and output the second direct current voltage to the second charging module (Para. # 0112); the second charging module is configured to convert the second direct current voltage into a charging voltage matched with the charging parameter, for charging the battery of the mobile terminal (Para. # 0113).  
With respect to claims 4 and 10, Kim discloses the mobile terminal or the charging device as described above, further comprising a switch control module; wherein the switch control module is electrically connected to the conversion module, the first charging module and the second charging module, 
respectively (Para. # 0116/0117); wherein the switch control module is configured to control conduction between the conversion module and the first charging module when the match verification between the mobile terminal and the charging device is successful, thereby enabling the conversion module to transmit the first alternating current voltage to the first charging (Para. # 0117); 
or, the switch control module is configured to, when the match verification between the mobile terminal and the charging device is unsuccessful, control conduction between the conversion module and the second charging module, thereby enabling the conversion module to transmit the second alternating current voltage to the second charging module (Para. # 0069).  

With respect to claims 5 and 13, Kim discloses the mobile terminal or the charging device as described above, wherein the first charging module comprises: a rectification and filtering unit electrically connected to the conversion module and configured to perform rectification and filtering processing on the first direct current voltage; and a direct charging unit configured to charge the battery of the mobile terminal by the first direct current voltage which is rectified and filtered (Para. # 0052).
With respect to claims 14-20, Kim discloses the mobile terminal or the charging device as described above, wherein the charging parameter comprises at least one of a charging power, a charging voltage and a charging current (Para. # 0053, 0061 and 0067).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859